DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claim Status and Formal Maters
	This action is in response to papers filed 11/29/2021.
	Claims 1, 3-4, 6-17 are pending.
	Claim 1 has been amended.  
Applicant’s election of SCNN1A, SCNN1G, TSC22D3, and SGK1 in the reply filed on 6/11/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/2018.
Claims 1, 4, 6-17 are being examined.
The previous written description rejection has been withdrawn in view of the amendment..
Priority
 The instant application was filed 06/01/2017 is a continuation of 14865901, filed 09/25/2015, and claims priority from provisional application 62055385, filed 09/25/2014.
Claim Objections
Claims 1, 4, 6-17 are objected to because of the following informalities:  
 Claim 1 has been amended to recite, “wherein the mRNA analyte is at least 50 nucleotides in length and encodes  all or a portion of a biomarker  of mineralocorticoid receptor (MR) activation in  the human subject, wherein the biomarker of MR activation is a human protein selected from: the alpha subunit of the sodium epithelial channel (ENaC a), the beta subunit of the sodium epithelial channel (ENaC f), the gamma subunit of the sodium epithelial channel (ENaC y), TSC22 domain family protein 3 (TSC22D3), serum and glucocorticoid-regulated kinase 1 (SGK1), period circadian regulator 1 (PERT), FK506 binding protein 5 (FKBP5), RAS like protein family 12 (RASL12), sodium-chloride symporter, Tensin-1 (TNS1), and renal outer medullary potassium channel (ROMK).”  The recitation is awkward and confusing as it recites mRNA than later provides limitations with respect to proteins.  If the intent is to require detection of mRNA applicant should amend the claim to recite, “wherein the mRNA analyte is at least 50 nucleotides in length and encodes  all or a portion of a biomarker  of mineralocorticoid receptor (MR) activation selected from: the alpha subunit of the sodium epithelial channel (ENaC a), the beta subunit of the sodium epithelial channel (ENaC f), the gamma subunit of the sodium epithelial channel (ENaC y), TSC22 domain family protein 3 (TSC22D3), serum and glucocorticoid-regulated kinase 1 (SGK1), period circadian regulator 1 (PERT), FK506 binding protein 5 (FKBP5), RAS like protein family 12 (RASL12), sodium-chloride symporter, Tensin-1 (TNS1), and renal outer medullary potassium channel (ROMK).”
Claims 4, 6-17 are objected to as they depend from claim 1.
Claim 13 depends from claim 1 and recites, “(a) obtaining or receiving the urine sample.”  However, claim 1 requires obtain a sample.  Thus it is unclear how a sample is obtained or received twice and where the specification supports obtaining a sample twice.
  Appropriate correction is required.
Response to Arguments
The response traverses the previous objection in view of the amendment.  The amendment is still awkward and a little confusing. This is a new ground of objection necessitated by amendment.
Improper Markush Group
Claims 1, 4, 6-17 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a method for determining an mRNA analyte in human urine associated with mineral corticoid receptor activation.  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different gene.  Each gene that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of genes are that they are differentially expressed in different tissues.  The nucleotide sequences of each gene have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one particular gene relative to another gene.  The genes recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide sequence.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated MR activation.   The association between the claimed genes is not considered as ‘property’ as the association is a statistical construct, it is a conclusion based on analysis of a specific population and may not be present in subject outside of the population assayed.  Further there is no evidence the association was known in the prior art.  While the instant specification asserts the genes have a common function of being correlated with the asserted phenotype, the association between the claimed gene is not clear from their very nature.  If the instantly claimed genes are placed in a group with an equal number of genes the skilled artisan could not differentiate those associated with a phenotype from those that are not associated with a phenotype.  Thus the one of skill in the art could not identify those genes that are asserted to be associated with the phenotype by their very nature. Thus the instant claims have not met the requirements of a proper Markush group.
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
This is a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4, 6-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “wherein the mRNA analyte is at least 50 nucleotides in length and encodes  all or a portion of a biomarker  of mineralocorticoid receptor (MR) activation.”  The response asserts support can be found in :
In some embodiments, a detection and/or capture reagent is an oligonucleotide probe comprising a portion that is complementary to encoding a MR target protein (e.g., ENaC a, ENaC R, ENaC 7, GILZ, SGK1, PER1, FKBP5, RASL12, SLC12A3, TNS1, or KCNJ1, etc.). For example, provided herein are nucleic acid oligonucleotides comprising a portion with at least 70% sequence identity (e.g., 70%, 75%, 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, 100%, or ranges therein) with one of ENaC a, ENaC 3, ENaC 7, GILZ, SGK1, PERi, FKBP5, RASL12, SLC12A3, TNS1, or KCNJlor a portion thereof (e.g., 8 nt, 10 nt, 12 nt, 15 nt, 18 nt, 20 nt, 25 nt, 30 nt, 35 nt, 40 nt, 50 nt, 75 nt, 100 nt, or more, or ranges therein. (Specification, page 10, lines 10-18).
The cited portion provides basis for oligonucleotide probes of a range of nucleotides including 50 or more.  However, this does not provide support for limiting the length of biomarker being detected, as oligonucleotide probes can hybridize and detect sequences shorted in length. Further search and review of the specification did not reveal support for the amendment.  Thus the amendment has broadened the scope of the disclosure and added new matter.
Response to Arguments
This is a new grounds of rejection.  The arguments to the support in the specification have been addressed in the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felder ( Curr Opin Nephrol Hypertension (2013) volume 22, pages 65-76), Zhang ( Journal of Clinical Investigation (2007) volume 773-783) and Colussi (Journal of Hypertension (2013) volume 31, pages 3-15), Alvarez (Kidney International (2012) volume 82, pages 1024-1032), Wang (American Journal of Hypertension (2009) volume 23, pages 300-306), Szeto( Nephrol Dial Transplant (2005) 20: 105–113), Wang and Szeto (NEPHROLOGY 2007; 12, 494–499), (Chaudhary (Curr Diab Rep (2010) volume 10, pages 37-42)   .
 First it is noted the claims recite a method of detecting.  The claims require obtaining a urine sample and “having the urine sample tested.”  The broadest reasonable interpretation of having a urine sample tested is for the presence or absence of the recited mRNA or fragments.  
Further the claims have been amended to provide a wherein clause.  The wherein clause provides that the mRNA detected in the sample can be at least 50 nucleotides in length or the full length mRNA and encodes the biomarker, but does not breathe life into any active steps of the claims.
The art as exemplified below demonstrates that kidney genes were known to be present in urine samples including urine sediment.  The exemplified  art further demonstrates the recited genes were known to be expressed in kidneys.  Thus it would have been obvious to examine the presence or absence of the recited genes in urine as the recited genes were known to be expressed in kidneys and genes known to be expressed in kidneys were known to be present in urine.  
Felder teaches about diagnosis of hypertension and salt sensitivity as it relates to hypertension (page 2 bottom).  Felder teaches, “The need for better surrogate markers for salt sensitivity other than PRA, ANP, BNP, and endogenous ouabain has prompted the development of genetic screens for hypertension and salt sensitivity using large-scale microarrays and sensitive and specific biomarkers for salt sensitivity, including genetics, proteomics, and renal proximal tubule cells (RPTCs), micro ribonucleic acid (miRNA), and exosomes excreted into the urine.” Top page 4).  Felder teaches on page 5 that ENAC α and SGK1 expression are genes involved in sodium retention.  
Thus Felder suggests the detection of markers in urine to diagnose salt sensitivity in hypertension(abstract recent findings). Feder teaches “urinary surrogate markers, including RPTCs, exosomes, and miRNA, hold promise as cost effective methods to screen salt sensitivity and inverse salt sensitivity.”(page 9, conclusions).
Felder does not specifically teach detection of the recited mRNA in urine samples. 
However, Zhang teaches, “Aldosterone increases transepithelial Na+ transport in the ASDN in large part through ENaCα induction in this region (1). Aldosterone increases ENaC function in 2 phases: an early phase involving upregulation of preexisting transport machinery and aldosterone-induced regulatory proteins, notably serum- and glucocorticoid-induced kinase–1 (Sgk1), which regulates the plasma membrane abundance of ENaC in part through phosphorylation of the ubiquitin ligase Nedd4-2 (2); and a delayed phase of aldosterone action involving de novo synthesis of ENaC, either from the liganded mineralocorticoid receptor directly binding hormone response elements in the ENaCα promoter to activate transcription (1) or through indirect mechanisms involving other proteins (3, 4). Sgk1 also participates in this late phase, presumably by phosphorylation of specific, as yet undefined transcription factors, which then stimulate ENaCα transcription (5). Aldosterone administration or hyperaldosteronism induced by salt restriction increases ENaCα gene transcription in the ASDN without increasing β or γ subunit expression (3, 6) or altering ENaCα mRNA turnover (7).”  (page 773, 1st column-2nd column).
Colussi provides a review on aldosterone blockers in endocrine and primary hypertension.  Colussi teaches, “The interest in aldosterone as a target for antihypertensive therapy was revived with the development of eplerenone. This agent has been tested in patients with primary hypertension and in patients with congestive heart failure, reporting less pronounced sexual adverse effects.”(page 6, top 1st column). Colussi teaches, “Eplerenone has been demonstrated to be beneficial also on  hypertension-related subclinical organ damage (Table 1)” (page 6, 1st column, bottom).  Colussi teaches, “Promising results with MRAs in the treatment of hypertension and prevention of hypertension-related organ damage have prompted the search and possible development of new aldosterone antagonists. Search has followed two main strategies: the first has consisted in the development of nonsteroidal MRAs that could overcome the adverse effects of spironolactone and canrenoate without losing the pharmacological properties of these compounds; the second has aimed at developing drugs that inhibit aldosterone biosynthesis and has resulted in the generation of aldosterone-synthase direct inhibitors.”
Alvarez provides a review of methods of isolating urinary microvesicles including a nanomembrane concentrator or exosome precipitation (abstract).  In figures 1 and 2 Alvarez teaches methods P4, P5 , and P6 of isolating microvesicles from urine which do not use ultracentrifugation.  Alavarez teaches the detection of aquaporin 2 by a real time PCR Taqman assay. (figure 6)(B)
Wang teaches detection of mRNA in urine pellets (figure 2). Chaudhary teaches, “. Podocyte mRNA (e.g., nephrin [NephRNA], podocin [PodRNA], and synaptopodin [SynRNA]) were detected in urinary sediment of patients.” (page 40, 1st column).  Chaudhary teaches, “further, study of biopsy-proven hypertensive patients suggested that urinary mRNA expression levels of  podocyte associated molecules (i.e., nephrin, podocin, and synaptopodin) were higher in patients with hypertensive nephropathy than control subjects [48]. In a study of 29 patients with CKD who underwent kidney biopsy, and ten healthy controls, Szeto et al. [49] showed that urinary TGF-β mRNA expression correlated significantly with eGFR (r=−0.412, P=0.029) and the degree of tubulointerstitial scarring (r=0.418, P=0.024).” (page 40, 2nd column).
Szeto teaches detection of mRNA in urinary sediment (title).  Szeto teaches detection of 28S and 18S rRNA from urinary sediment (figure 1).  28S rRNA and 18s rRNA are greater than 50 nucleotides.
Wang and Szeto teach a review article on gene expression in urine sediment (title).  Wang and Szeto teach methods of sample preparation and RNA extraction (page 494, 2nd column-495 1st column).  Wang and Szeto teach mRNA expression studies and technical limitations (page 495, 1st column-2nd column).  Wang and Szeto teach detection of urinary mRNA for perforin, granzyme B, serine proteinase inhibitor (PI)-9, Fas-L, cytokines (tumour necrosis factor-a, regulated upon activation, normal T cell expressed and secreted (RANTES), IL-2, IL-10, interferon-g, transforming growth factor-beta (TGF-b)), CD3 and CCR1 were detect in the diagnosis of primary renal disease(page 496, 1st column-2nd column).  Wang and Szeto teach detection of urinary mRNA for TGF-b, RANTES, monocyte chemoattractant protein-1 (MCP-1),  T-bet, IP-10, its CXC chemokine receptor (CXCR)3, connective tissue growth factor, collagen III FOXP3 and collagen IV for monitoring disease.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain a urine sample from a hypertensive subjects and non-hypertensive subjects, test determine presence or absence of expression of ENaCα and SGK1 RNA in the samples, determine if there is a difference in ENaCα and SGK1 RNA between the hypertensive and non-hypertensive subject and treat the hypertensive subjections with a difference in expression of the recited genes with a mineralocorticoid receptor antagonist.  The artisan would be motivated to examine expression of ENaCα and SGK1 RNA in the urine to identify markers of aldosterone (a mineralocorticoid) sensitive hypertension and treat subjects with levels of ENaCα and SGK1 RNA with a treatment which targets the pathways regulating the gene expression pattern.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect known nucleic acids and known methods of treating hypertension.
With regards to claim 4, Wang teaches centrifuging a sample at 3000 x g (page 301, measurement of intrarenal and urinary gene expression).    
With regards to claims 6-10, Wang teaches use of Taqman probes to detect nephrin, podocin and synaptopodin mRNA (page 301, measurement of intrarenal and urinary gene expression).  Taqman requires two or more primers and a target specific probe for each analyte.  Further the Taqman probes have fluorescent labels.  Alvarez teaches detection of aquaporin 2 by a real time PCR Taqman assay using sequence specific primers and probes (figure 6B  and supplemental table 1).  Taqman primers and probes are target specific.  Further the Taqman probes have fluorescent labels.  
With regards to claim 13,  14, 17 Wang teaches use of Taqman probes to detect nephrin, podocin and synaptopodin mRNA (page 301, measurement of intrarenal and urinary gene expression).  Taqman requires two or more primers and a target specific probe for each analyte.  Further the Taqman probes have fluorescent labels.   
Zhang teaches SGK1 and ENaCα expression is regulated by mineralocorticoid activation.  
The art does not specifically teach giving the sample to a clinical laboratory and getting results.
However, Alavarez concludes, “ out of the protocols tested, P6 is the simplest, fastest, and most effective alternative to ultracentrifugation-based protocols for the isolation of urinary exosomes, particularly for RNA profiling, making it suitable for the rapid assessment of biomarkers in a large number of clinical samples.” (1031, 1st column, 1st full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art the methods of Alvarez could be used in clinical laboratory to get clinical data.  The artisan would be motivated to have the analysis in a clinical lab as Alvarez suggests it.  Further the artisan would be motivated to have the assays performed in clinical labs and provide results to provide the service to a larger population of people to provide more data and further elucidate a relationship.  The artisan would have a reasonable expectation of success as Alvarez suggests the method can be done in clinical settings. 
Response to Arguments
	The response traverses the rejection asserting the claims are not obvious as the prior art does not teach detection of the recited mRNA in urine.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are to testing for the mRNA and thus encompass the presence or absence of the recited mRNA.  Further the art demonstrates that kidney genes were known to be present in urine samples including urine sediment.  The art further demonstrates the recited genes were known to be in kidneys.  Thus it would have been obvious to examine the presence or absence of the recited genes in urine as the recited genes were known to be expressed in kidneys and genes known to be expressed in kidneys were known to be present in urine.  
The response continues arguments with respect to predictability.  These arguments are not persuasive as the response has provided no evidence it would be unpredictable to detect the presence or absence of known genes in a urine sample.  Further MPEP 2143.02(II) states:
Obviousness does not require absolute predictability, however, at least some
degree of predictability is required. Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986). The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success that increased expression of miR-15b in plasma samples and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).
Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable. See MPEP § 2145(X)(E).

	
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felder ( Curr Opin Nephrol Hypertension (2013) volume 22, pages 65-76), Zhang ( Journal of Clinical Investigation (2007) volume 773-783),  Colussi (Journal of Hypertension (2013) volume 31, pages 3-15), Wang (American Journal of Hypertension (2009) volume 23, pages 300-306) , Szeto( Nephrol Dial Transplant (2005) 20: 105–113), Wang and Szeto (NEPHROLOGY 2007; 12, 494–499)Chaudhary (Curr Diab Rep (2010) volume 10, pages 37-42)   as applied to claims 1, 4-10, 13-17 above, Bhalla (Am Journal of Physiology (2006) volume 291, pages F714-F721).
This rejection is drawn to the elected species from claim 1.
The teachings of Felder, Zhang,  Colussi, Alvarez, Wang, Szeto,Wang and Szeto, and Chaudhary  are set forth above.
While elder, Zhang,  Colussi, Alvarez, Wang, Szeto, Wang and Szeto, and Chaudhary     suggest of eNACα, eNACβ, eNACγ, SGK1 are involved in aldosterone regulation of ion transport in the kidney and render obvious detection in urine.  They do not specifically teach TSC22D3.
However Bhalla teaches SGK1 and GILZ (TSC22D3) regulate eNAC. (title, abstract).  
Bhalla teaches, “SGK1 is an Important Aldosterone-Induced Gene, Which
Controls ENaC-Mediated Na Transport.”  )F714, 2nd column).  Bhalla in figure 1 teaches mineralocorticoid receptor regulates SGK1 and GILZ transcription. Bhalla teaches, “Recent evidence supports the theory that GILZ represents an important mediator of aldosterone action, which acts in parallel with SGK1 to increase ENaC plasma membrane localization (68). GILZ is a member of the TSC22 (TGF--stimulated Fig. 2. Schematic depiction of the role of SGK1 and GILZ in hormonal regulation of ENaC activity in an epithelial cell. SGK1 and GILZ abundance is regulated by aldosterone (Aldo). SGK1 activity is regulated by insulin through phosphatidylinositide 3-kinase (PI3K). According to our hypothesis, GILZ acts in parallel to inhibit ERK signaling. Together, they coordinately block Nedd4-2 inhibition of ENaC. See text for details. For simplicity, only some of the proposed and/or demonstrated interacting complexes are shown. Small circled P, phosphate; Ins, insulin. See the text for definitions of other abbreviations. Fig. 3. SGK1 markedly blunts brefeldin A (BFA)-induced rundown of ENaC mediated Na current. X. laevis oocytes were injected with cRNA for ENaC subunits and Nedd4-2 with (top 2 curves, gray) or without (bottom 2 curves black) SGK1. Oocytes were treated with BFA (5  M) or vehicle (arrow), and 2-electrode voltage clamp was performed at various times after BFA exposure. At earlier time periods, washout of BFA brought current back up to pretreatment levels (not shown). Phenamil-sensitive Na current (INa) is expressed relative to ENaCNedd4-2 before injection of BFA.  clone 22) family of leucine zipper proteins that were initially thought to function as transcription factors (17). As its name implies, it was originally identified in T lymphocytes as a glucocorticoid early-response gene (17). It was identified subsequently as a mineralocorticoid-regulated transcript by serial analysis of gene expression and was shown to be rapidly and robustly stimulated by aldosterone in native  collecting duct (51) and cultured collecting duct cells (60). In cultured T cells, GILZ inhibits IL-2 production by inhibiting ERK signaling, possibly by displacing Ras from the Ras-binding domain of Raf (5). Interestingly, in collecting duct cells, the ERK pathway has a potent inhibitory effect on ENaC (50, 64, 87), which may be due, in large measure, to direct ENaC phosphorylation, which stimulates interaction with Nedd4-1 and/or Nedd4-2 (64). This latter observation suggested a possible mechanism for GILZ stimulation of ENaC, which has been supported by recent evidence in oocytes and cultured collecting duct cells (68), and is reviewed briefly below.”
Designing primers and probes, which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primers and probes. As discussed above, the ordinary artisan would be motivated to have designed and tested new primers and probes to obtain additional oligonucleotides that function to detect specific genes and identify oligonucleotides with improved properties. Thus, for the reasons provided above, the ordinary artisan would have designed additional probes /primers using the teachings in the art at the time the invention was made. The claimed SEQ ID NOs are obvious over the cited prior art, absent secondary considerations.
	Therefore it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the claims to detect  eNACα, eNACβ, eNACγ ,SGK1 and TSC22D3 mRNA and protein expression in urine.  The artisan would be motivated to determine if expression of the mRNA in different methods of isolating urine provide the same results.  Further the artisan would be motivated to determine if mRNA and protein are correlated in urine.  The artisan would have a reasonable expectation of success as the artisan is merely detecting known proteins/nucleic acids by known methods.
Response to Arguments
	The response provides no specific arguments to the instant rejection.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felder ( Curr Opin Nephrol Hypertension (2013) volume 22, pages 65-76), Zhang ( Journal of Clinical Investigation (2007) volume 773-783) , Colussi (Journal of Hypertension (2013) volume 31, pages 3-15) Alvarez (Kidney International (2012) volume 82, pages 1024-1032), Wang (American Journal of Hypertension (2009) volume 23, pages 300-306) , Szeto( Nephrol Dial Transplant (2005) 20: 105–113), Wang and Szeto (NEPHROLOGY 2007; 12, 494–499), Chaudhary (Curr Diab Rep (2010) volume 10, pages 37-42)   as applied to claims 1, 4-10, 13-17 above, and further in view of Miah (British Journal of Cancer (2012) volume 107, pages 123-128).
The teachings of elder, Zhang,  Colussi, Alvarez, Wang, Szeto, Wang and Szeto, and Chaudhary   are set forth above.
While elder, Zhang,  Colussi, Alvarez, Wang, Szeto, Wang and Szeto, and Chaudhary  render obvious the detection of SGK1,eNACα, eNACβ, eNACγ in urine.  They do not specifically teach the use of two primer pairs for each target.
However, Miah teaches the use of nested primer to detect RNA in urine (125, 1st column).  Miah teaches, “We used a nested PCR approach to determine cDNA concentration, as our starting RNA concentration was low.” (125, 1st column).  Maih teaches use of nested PCR to detect by real-time PCR using Taqman assay.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use nested PCR (two or more primer pairs for each target) to amplify and detect SHK1, eNACα, eNACβ, eNACγ in urine.  The artisan would be motivated to use nested PCR to detect the expression of RNA that is at low levels.  The artisan would have a reasonable expectation of success as the artisan is merely using a known method to amplify sequences that are not highly expressed.
Response to Arguments
	The response provides no specific arguments to the instant rejection.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634